Citation Nr: 1207774	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of cancer of the larynx.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer other than erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to service connection for an anxiety disorder as secondary to the service-connected residuals of cancer of the larynx has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2007 VA genitourinary examiner noted that the Veteran "had frequency of urination", but that examiner did not report the daytime urinary frequency.  The June 2007 VA throat examiner merely described the throat as "appearing normal."  The examiner did not describe the throat in sufficient detail to adjudicate the larynx-cancer-residuals claim under 38 C.F.R. § 4.97, Diagnostic Code 6516 (2011).  Moreover, the examinations are several years old.  In light of the above, new examinations are necessary.

A review of the record reflects that the Veteran has received treatment for his service-connected disabilities from Dr. Weidner, the Elmira Urological Associates, and Associated Radiologists of the Finger Lakes.  VA should attempt to obtain all pertinent records from these providers.

Finally, the Veteran should be provided the opportunity to give his history of urinary frequency since April 2007 and to identify all treatment for residuals of cancers of the larynx and prostate since April 2007.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must ask the Veteran to identify all treatment for his prostate and larynx cancers residuals since April 2007 and obtain any identified records.  The RO/AMC should ask the Veteran to provide a detailed history of his daytime (when he was awake) urinary frequency, and his nighttime (when was asleep) urinary frequency since April 2007.  The RO/AMC should attempt to obtain all records from January 2007 to the present.  The RO/AMC should associate any obtained records with the Veteran's claim folder.

2.  Thereafter, the Veteran must be afforded a VA genitourinary examination to determine the nature and extent of his residuals of prostate cancer.  The claims folder is to be made available to the examiner to review.  The examiner should identify all residuals of prostate cancer.  The examiner should report the Veteran's daytime (when he was awake) urinary frequency, and his nighttime (when was asleep) urinary frequency as well as any other voiding dysfunctions.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the Veteran must be afforded a VA throat examination to determine the nature and extent of his residuals of cancer of the larynx.  The claims folder is to be made available to the examiner to review.  The examiner should identify all residuals of cancer of the larynx.  The examiner should state whether the Veteran's chronic residual laryngitis is currently manifested by hoarseness with thickening or nodules of the cords, polyps, submucous infiltration, or pre-cancerous changes.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once

6.  Thereafter, the AMC must readjudicate the issues on appeal.  The AMC must consider the claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



